56 F.3d 75NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Don De'Fore WATSON, Petitioner-Appellant,v.Robert G. BORG, Warden, Respondent-Appellee.
No. 94-16547.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Don De'Fore Watson, a California state prisoner, appeals pro se the district court's order summarily dismissing in part his 28 U.S.C. Sec. 2254 habeas petition.  We dismiss for lack of jurisdiction because the district court has not issued a final order disposing of all the claims in Watson's habeas petition.  See 28 U.S.C. Sec. 2253; Blazak v. Ricketts, 971 F.2d 1408, 1410 (9th Cir. 1992) (per curiam).  As the district court noted in its order, Watson's claim regarding the inadmissibility of a preliminary hearing transcript remains under submission.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3